J-A04021-22
J-A04022-22


 RUBEN HONIK AND RUBEN HONIK AS     : IN THE SUPERIOR COURT
 SHAREHOLDER OF GOLOMB AND HONIK,   : OF PENNSYLVANIA
 P.C.                               :
                                    :
                 Appellant          :
                                    :
                                    :
            v.                      :
                                    :  No. 1876 EDA 2021
                                    :
 RICHARD M. GOLOMB AND GOLOMB AND   :
 HONIK, P.C.                        :
 __________________________________ :
 RICHARD M. GOLOMB                  :
            v.                      :
                                    :
                                    :
 RUBEN HONIK AND GOLOMB AND HONIK, :
 P.C.                               :
                                    :
                                    :
 APPEAL OF: RUBEN HONIK AND RUBEN   :
 HONIK, AS SHAREHOLDER OF GOLOMB    :
 AND HONIK, P.C.                    :


             Appeal from the Order Entered August 23, 2021
   In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): 200701918


 RUBEN HONIK AND RUBEN HONIK AS     : IN THE SUPERIOR COURT
 SHAREHOLDER OF GOLOMB AND HONIK,   : OF PENNSYLVANIA
 P.C.                               :
                                    :
                                    :
            v.                      :
                                    :
                                    :
 RICHARD M. GOLOMB AND GOLOMB AND   :  No. 1878 EDA 2021
 HONIK, P.C.                        :
 __________________________________ :
 RICHARD M. GOLOMB                  :
                                    :
J-A04021-22
J-A04022-22


                                                 :
                v.                               :
                                                 :
                                                 :
    RUBEN HONIK AND GOLOMB AND HONIK,            :
    P.C.                                         :
                                                 :
                                                 :
    APPEAL OF: RUBEN HONIK AND RUBEN             :
    HONIK, AS SHAREHOLDER OF GOLOMB              :
    AND HONIK, P.C.                              :

               Appeal from the Order Entered August 23, 2021
     In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): 200702033


BEFORE: NICHOLS, J., McLAUGHLIN, J., and McCAFFERY, J.

JUDGMENT ORDER BY NICHOLS, J.:                       FILED MARCH 16, 2022

       In these related appeals, Appellant Ruben Honik, and Ruben Honik, as

shareholder of Golomb and Honik, P.C. (collectively Honick), appeals from the

August 23, 2021 order that denied Honick’s motion to compel Appellee,

Richard M. Golomb, and Golomb and Honik, P.C. (collectively Golomb), to

comply with the trial court’s June 9, 2021 order in this matter involving the

dissolution of the parties’ professional corporation.1 After review, we quash

both appeals.

       We need not engage in a lengthy review of the history of this matter.

Briefly, the trial court entered an order on June 9, 2021 to facilitate the


____________________________________________


1 The appeals involve the same parties, subject matter, and procedural
history. See Trial Ct. Op., 10/7/21. Moreover, Appellant’s briefs filed at 1876
EDA 2021 (J-A04021-22) and 1878 EDA 2021 (J-A04022-22) are nearly
identical. Accordingly, we address both appeals in this single Judgment Order.

                                           -2-
J-A04021-22
J-A04022-22



dissolution of the parties’ business organization. After the trial court filed the

June 9, 2021 order, Honik appealed and Golomb cross-appealed to this Court.2

Subsequently, Honik filed a motion to compel Golomb’s compliance with the

June 9, 2021 order on August 21, 2021. On August 23, 2021, the trial court

denied Honik’s motion, and the instant appeals followed.

       “As a general rule, this Court has jurisdiction only over appeals taken

from final orders.” Angelichio v. Myers, 110 A.3d 1046, 1048 (Pa. Super.

2015) (citation omitted). On October 26, 2021, this Court issued a rule to

show cause why the appeals should not be quashed as interlocutory. Honik

responded that the appeals are proper under Pa.R.A.P. 311(a)(2) and asserted

“The Superior Court has not had the opportunity to clearly define what type

of judicial orders fall within Rule 311(a)(2)’s catchall provision.”      Honik’s

Response to Rule, 11/8/21, at 9. Golomb filed a response, and this Court

discharged the rule and referred the issue to our panel.       Upon review, we

disagree with Honik’s position, and we quash the appeals.

       Rule 311(a)(2) provides as follows:

       (a) General rule.--An appeal may be taken as of right and
       without reference to Pa.R.A.P. 341(c) from:

                                        *      *   *

          (2) Attachments, etc.--An order confirming, modifying,
          dissolving, or refusing to confirm, modify or dissolve an
          attachment, custodianship, receivership, or similar matter
____________________________________________


2These appeals were docketed at 1315 EDA 2021, 1316 EDA 2021, 1358 EDA
2021, and 1359 EDA 2021, and the appeals remain pending before a separate
panel of this Court.

                                            -3-
J-A04021-22
J-A04022-22


          affecting the possession or control of property, except for
          orders pursuant to 23 Pa.C.S. §§ 3323(f), 3505(a).

Pa.R.A.P. 311(a)(2).

       This Court has held that the right to appeal interlocutory orders is

“narrowly circumscribed.” Jerry Davis, Inc. v. Nufab Corp., 677 A.2d 1256,

1258 (Pa. Super. 1996); see also Pa.R.A.P. 311. In the instant case, the

August 23, 2021 order incorporated the June 9, 2021 order, which in relevant

part, directed the payment of money into an escrow account during the

pendency of appeals in the underlying matter. Order, 8/23/21; Order, 6/9/21,

at ¶14. However, the August 23, 2021 order did not confirm, modify, dissolve,

or refuse to confirm, modify, or dissolve an attachment, custodianship,

receivership, or similar matter affecting the possession or control of property.

See Jerry Davis, Inc., 677 A.2d at 1259 (discussing the limited scope of Rule

311(a)(2)). Rather, the August 23, 2021 order is interlocutory and merely

denies Honik’s motion to compel.3

       The August 23, 2021 order does not fall within any of the narrowly

confined categories enumerated in Rule 311(a)(2). Accordingly, we quash the

appeals. We further direct the trial court to enforce compliance with its June


____________________________________________


3 As stated, the parties dispute the directives presented in the June 9, 2021
order, and appeals from that Order remain pending. However, we note that
the trial court may direct compliance with of its June 9 Order to the extent of
preserving the status quo in the process of dissolving the Firm. See Barber
v. Stanko, 257 A.3d 156, 166 n.11 (Pa. Super. 2021) (noting that even after
an appeal is taken, the trial court may take such action as may be necessary
to preserve the status quo) (citing Pa.R.A.P. 1701(b)(1)).

                                           -4-
J-A04021-22
J-A04022-22



9, 2021, order to the extent of preserving the status quo in the process of

dissolving the Firm.

      Appeals quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2022




                                    -5-